DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 2/4/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	2. Amendments filed 5/10/2022 have been entered, wherein claims 2 and 4-5 are cancelled and claims 6-9 and 11-20 are withdrawn. Accordingly, claims 1, 3 and 10 have been examined herein. The previous claim objections, 35 USC 112(b) rejections and double patenting rejections have been withdrawn due to applicant’s amendments and the filing of a terminal disclaimer. This action is Final. 
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Claim 1, “a retainer member disposed at the outside” should read “a retainer member disposed at [[the]] an outside”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keisuke et al. (JP 2015196211), hereinafter Keisuke, in view of Ozawa et al. (JP 2003048149), hereinafter Ozawa, and further in view of Koike et al. (US PGPUB 20030186624), hereinafter Koike.
Regarding claim 1, Keisuke teaches a polishing apparatus for polishing a substrate (fig. 1), the polishing apparatus comprising: 
a substrate holding portion configured to hold the substrate (figs. 1 and 2, polishing head 1), the substrate holding portion comprising: 
a substrate supporting surface for supporting the substrate (see Keisuke’s annotated fig. 2 below); 
a retainer member disposed at the outside of the substrate supporting surface (fig. 2, retainer ring 3); and 
an attachment mechanism configured to attach the retainer member to be disposed at an outside of the substrate supporting surface (see Keisuke’s annotated fig. 2 below. Keisuke may not explicitly teach the indicated structure is an attachment mechanism configured to attach the retainer ring. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the indicated structure performs as an attachment mechanism to attach the retainer member. Doing so allows the polishing head to function as intended and connects the retainer member to the polishing head.), 

    PNG
    media_image1.png
    466
    976
    media_image1.png
    Greyscale

wherein the substrate supporting surface includes a plurality of regions (fig. 2, chambers 5-8), each region having an elastic film (fig. 2, elastic membrane 4), and the elastic film of each region can be independently deformed due to fluid pressure (paragraph 0049-0050 of the attached translation. Keisuke teaches the pressure of the fluid supplied to the chambers is adjusted independently. With such a structure, the pressing force for pressing the substrate against the pad can be adjusted for each area of the wafer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Keisuke teaches the elastic film of each region can be independently deformed due to fluid pressure. Doing so allows the device to function as intended and allows the pressing force for pressing the substrate against the pad to be adjusted for each area of the wafer.).
	Keisuke may not explicitly teach a polishing apparatus for polishing a quadrate substrate, a substrate holding portion configured to hold the quadrate substrate, a quadrate substrate supporting surface, a retainer member disposed at the outside of at least one corner portion, an attachment mechanism configured to attach the retainer member to be disposed at an outside of the at least one corner portion and the plurality of regions of the substrate supporting surface include a region corresponding to a corner portion (P2) of the quadrate substrate, a region corresponding to a center portion (P1, P3, P4, P5, P6) of the quadrate substrate, and a region corresponding to a side portion (P7) of the quadrate substrate.
	However, Ozawa teaches a quadrilateral substrate grinding device which includes a polishing apparatus for polishing a quadrate substrate (fig. 3), a substrate holding portion configured to hold the quadrate substrate (fig. 1), a quadrate substrate supporting surface (fig. 1), a retainer member disposed at the outside of at least one corner portion (fig. 1, guide ring 23), an attachment mechanism configured to attach the retainer member to be disposed at an outside of the at least one corner portion (fig. 1, peripheral member 25 and upper member 31). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keisuke to incorporate the teachings of Ozawa to provide a polishing apparatus for polishing a quadrate substrate, a substrate holding portion configured to hold the quadrate substrate, a quadrate substrate supporting surface, a retainer member disposed at the outside of at least one corner portion, an attachment mechanism configured to attach the retainer member to be disposed at an outside of the at least one corner portion. Specifically, it would have been obvious to modify Keisuke’s polishing head to support different wafer shapes, including the quadrate shape as taught by Ozawa. Doing so would allow Keisuke’s polishing head to process different shaped substrates, thereby increasing the utility of Keisuke’s design. 
	Keisuke in view of Ozawa may not explicitly teach the plurality of regions of the substrate supporting surface include a region corresponding to a corner portion (P2) of the quadrate substrate, a region corresponding to a center portion (P1, P3, P4, P5, P6) of the quadrate substrate, and a region corresponding to a side portion (P7) of the quadrate substrate.
	However, Koike teaches a polishing system for polishing a substrate 6 which includes a retainer ring 5, polishing pad 2, pressing members 3 and pressing member holding means 4 (figs. 2 and 3). Additionally, Koike teaches a grid of 9x9 pressing members for individually and desirably pressing a plurality of divided regions of the principal surface of the substrate [0219].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Keisuke in view of Ozawa to incorporate the teachings of Koike to provide a plurality of chambers for pressing the wafer, wherein the plurality of chambers includes a 9x9 matrix of chambers. Doing so would increase the resolution and allow more precise control in order to promote more uniform polishing of the substrate. 
	Keisuke in view of Ozawa and further in view of Koike teaches the plurality of regions of the substrate supporting surface include a region corresponding to a corner portion (P2) of the quadrate substrate (Keisuke in view of Ozawa and further in view of Koike teaches a 9x9 matrix of chambers. A corner chamber of this matrix teaches a region corresponding to a corner portion of the quadrate substrate), a region corresponding to a center portion (P1, P3, P4, P5, P6) of the quadrate substrate (Keisuke in view of Ozawa and further in view of Koike teaches a 9x9 matrix of chambers. A center chamber of this matrix teaches a region corresponding to a center portion of the quadrate substrate), and a region corresponding to a side portion (P7) of the quadrate substrate (Keisuke in view of Ozawa and further in view of Koike teaches a 9x9 matrix of chambers. A side chamber of this matrix teaches a region corresponding to a side portion of the quadrate substrate).
	Regarding claim 3, Keisuke in view of Ozawa and further in view of Koike teaches the claimed invention as rejected above in claim 1. Additionally, Keisuke in view of Ozawa and further in view of Koike teaches further comprising a moving mechanism (retainer ring pressure chamber 9) configured to move the retainer member attached to the substrate holding portion in a direction perpendicular to the substrate supporting surface (fig. 2, Keisuke in view of Ozawa and further in view of Koike teaches the pressing force for pressing the polishing pad by the retainer ring can be adjusted (paragraph 0050 of the attached translation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Keisuke in view of Ozawa and further in view of Koike teaches a moving mechanism configured to move the retainer member attached to the substrate holding portion in a direction perpendicular to the substrate supporting surface. Doing so would allow the device to function as intended).
Regarding claim 10, Keisuke in view of Ozawa and further in view of Koike teaches the claimed invention as rejected above in claim 1. Additionally, Keisuke in view of Ozawa and further in view of Koike teaches a platen that includes a polishing surface for polishing the substrate (fig. 1, elements 100 and 101); and 4872-4113-8189.1DOCKET NO.: 101728.000182PATENTApplication No.: 16/607,649 Office Action Dated: February 08, 2022a substrate holding head configured to hold the substrate to press the substrate to the polishing surface, wherein the substrate holding head includes the substrate holding portion (figs 1 and 2, polishing head 1).
Response to Arguments
5. Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
Applicant argues the chambers of Keisuke are concentric chambers and cannot be incorporated into Ozawa (page 8 of the applicant’s remarks). Additionally, Applicant argues neither Keisuke nor Ozawa teaches the amended claim language. The examiner respectfully disagrees. In light of the claim amendments, the prior art was reinterpreted as Keisuke in view of Ozawa, wherein Keisuke teaches a polishing head with multiple chambers. Keisuke was then modified to teach a polishing head for polishing a quadrate substrate. It would have been obvious to modify Keisuke’s polishing head to support different wafer shapes, including the quadrate shape as taught by Ozawa. Doing so would allow Keisuke’s polishing head to process different shaped substrates, thereby increasing the utility of Keisuke’s design. Koike was then relied upon to teach a 9x9 matrix of pushing elements within a polishing head. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Keisuke in view of Ozawa to incorporate the teachings of Koike to provide a plurality of chambers for pressing the wafer, wherein the plurality of chambers includes a 9x9 matrix of chambers. Doing so would increase the resolution and allow more precise control in order to promote more uniform polishing of the substrate. See above rejection for more details. 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723